Citation Nr: 1417921	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2011.  A transcript of the hearing is associated with the claims files.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran's hemorrhoids are manifested by persistent bleeding with fissures.


CONCLUSION OF LAW

The criteria for a 20 percent schedular rating for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to a 20 percent disability rating for hemorrhoids, the maximum schedular rating authorized for hemorrhoids and the rating sought by the Veteran in this appeal.  See hearing transcript.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Hemorrhoids are to be rated under the schedule of ratings for the digestive system. 38 C.F.R. § 4.114, Diagnostic Code 7337. 

Internal or external hemorrhoids warrant a noncompensable evaluation if they are mild or moderate.  Large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent evaluation.  A 20 percent evaluation is warranted for persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection and a noncompensable rating for hemorrhoids, effective January 1996.  His claim for an increased rating was received in January 2010.  In the April 2010 rating decision on appeal, the noncompensable rating for hemorrhoids was confirmed and continued.

For the reasons explained below, the Board has determined that a 20 percent rating is warranted for the Veteran's hemorrhoids throughout the period of the claim.

VA treatment records note the Veteran complained of blood in his stool and that his hemorrhoids were "acting up" in November 2009.

Statements from the Veteran's wife note that the Veteran has swollen and bleeding hemorrhoids and must always be in close proximity to a bathroom, which he uses five to eight times per day.  She further reported that he lacked control of his bowels and would soil himself.

In a February 2010 VA-contracted examination, the Veteran reported symptoms of anal itching, a nagging feeling to empty bowels, and bleeding with stools.  The VA-contracted examiner noted that the Veteran had no diarrhea, pain, swelling, perianal discharge, leakage of stool, or constantly present hemorrhoids.  The examiner also noted that the Veteran was not receiving treatment for his condition and had never been hospitalized or undergone surgery for hemorrhoids.  Examination revealed internal hemorrhoids which were not reducible and no evidence of bleeding, thrombosis, frequent recurrence, or excessive redundant tissue.  The VA examiner opined that the hemorrhoids caused bleeding with stools but did not cause anemia or malnutrition.

In October 2011 testimony before the Board, the Veteran reported bleeding from internal and external hemorrhoids and leaking feces while sitting, walking, and sleeping.  He contended that the symptoms had worsened since a February 2010 VA examination.  

In January 2011, the Veteran received emergency VA treatment for swollen, painful hemorrhoids that had worsened in the past three weeks.  The Veteran reported bright red blood in stool every other day, "greenish" rectal discharge, and that he began waking up in feces two weeks prior.  He stated he was afraid to eat because he did not want to have bowel movements.  Examination revealed a small external hemorrhoid, "exquisitely tender to palpation," and mild rectal bleeding.  The Veteran was given a discharge diagnosis of hemorrhoids with a surgery consultation.  In May 2011, the Veteran returned for VA emergency care and was diagnosed with hemorrhoids.

In March 2011, the Veteran received private medical treatment at Winter Green Medical Center and reported constipation, internal and external hemorrhoids with occasional bleeding, and five to six bowel movements per day.  The treatment note reflects that two tears and anal fissures were found and that rectal bleeding was assessed.  The Veteran testified in an October 2011 Board hearing that the symptoms continued ever since.
The Veteran testified in an October 2011 Board hearing that bleeding with stools occurred daily and that these symptoms have been consistent since the claim was filed.

The Board concludes that the Veteran's service-connected hemorrhoids have more nearly approximated persistent bleeding with fissures throughout the period of the claim.  The record reflects that the Veteran has a diagnosis of rectal bleeding.  He has reported that the bleeding persisted almost daily since he filed for a compensable rating.  The Board finds the Veteran's reports of his symptoms to be credible as they were internally consistent and consistent with statements from his wife and treatment notes.  In addition, the Veteran's March 2011 private treatment record notes fissures.  

The Board acknowledges that the findings reported by the February 2010 VA-contracted examiner do not support a higher rating.  Never the less, the records from the Veteran's private treatment, VA emergency treatment records, and the lay evidence of record support a finding that a 20 percent rating is warranted throughout the period of the claim.  In the Board's opinion the evidence supporting the assignment of a 20 percent rating throughout the period of the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to the benefit sought on appeal, a 20 percent rating throughout the period of the claim.  


ORDER

A 20 percent rating for hemorrhoids is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


